STRUCKMEYER, Vice Chief Justice
(concurring).
I wish to make it plain why I am in agreement with Justice McFarland in the disposition of this case. A.R.S. § 36-1041 et seq. superficially purports to confiscate the property of the innocent because of the criminal acts of others. It is penal in nature since it punishes those who, without more, permit others to use their property. Those authorities which support the proposition that an owner’s interest in a vehicle may be forfeited without criminal knowledge or design enunciate a doctrine which, in my opinion, is incompatible with the mobile civilization that we live in today. This statute should not be construed to punish acts “which completely innocent and well meaning people may do.” See State v. Cutshaw, 7 Ariz.App. 210, 437 P.2d 962.